Title: To Thomas Jefferson from Robert Smith, 1 March 1802
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir,
            Navy Dept. Mar. 1. 1802
          
          For some weeks I have been much importuned by Mr Brown respecting the Marine Barracks. I have invariably referred him to the propositions prescribed by you, which were some months since sent to him as your ultimate determination. I have, however, in consequence of his pressing solicitation this day taken the liberty of sending the enclosed to you.
          It is proper, Sir, to inform you, that under the contemplated arrangements respecting the Marine Corps I shall have no kind of occasion for the Barracks.
          I am, Sir, Respectfully Your Ob. Servt.
          
            Rt Smith
          
        